Citation Nr: 0532653	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  01-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for status post 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In December 2002, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In October 2003, the Board remanded this claim for further 
evidentiary development.  The case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  Since July 2000, and under the rating criteria in effect 
prior to September 23, 2002, the veteran's status post 
degenerative disc disease results in no more than moderate 
symptoms of intervertebral disc syndrome with recurring 
attacks, moderate limitation of motion of the lumbar spine, 
and muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.

2.  Since September 23, 2002, the veteran's status post 
degenerative disc disease does not result in incapacitating 
episodes, prescribed by a physician, having a total duration 
of at least four weeks during the past year.

3.  Since September 26, 2003, the veteran's status post 
degenerative disc disease has not resulted in incapacitating 
episodes having a total duration of at least four weeks 
during the past year, and there is no evidence of favorable 
ankylosis of the entire thoracolumbar spine, forward flexion 
of the thoracolumbar spine limited to 30 degrees, or any 
impairment of the lumbar spine.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for status 
post degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), effective 
prior to September 23, 2002; Diagnostic Codes 5292, 5293 
(2003), effective as of September 23, 2002; Diagnostic Codes 
5235 - 5243 (2005), effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, the 
rating decision was issued in August 2000 and notice 
consistent with the VCAA was issued in June 2002.

However, in the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
veteran received notice compliant with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) in June 2002.  That 
letter informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to VA.

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained.  Consequently, there are no outstanding records to 
obtain, and the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


II.  Evidence

December 1999 private hospitalization records show the 
veteran complained of a longstanding history of low back 
pain.  He indicated numbness down his right leg.  He had 
difficulty with pain in the hip and buttocks.  He was only 
able to ambulate with crutches.  The diagnosis was sciatica 
with low back pain.  An x-ray of the left hip was negative.  
X-rays of the lumbar spine showed no focal bony abnormalities 
of the lumbar spine.  There were some age-appropriate 
degenerative changes of the lower lumbar spine present.

In August 2000, the veteran underwent VA examination.  He 
complained of intermittent severe back pain radiating either 
into the left or right leg.  He stated it occurred as 
frequent as once per month and required several days of bed 
rest to several weeks at times for resolution of the 
symptoms.  He was presently symptomatic with pain radiating 
into his right leg.  He stated the condition had been there 
since late July.  He used a cane during exacerbations of his 
back pain.  He was in constant pain with his back, but could 
not take certain pain medications because of his stomach 
disorder.

On examination, there was paraspinous muscle tension with 
tenderness at trigger points.  The veteran had flexion to 80 
degrees and extension to 10 degrees.  Lateral extension was 
20 degrees bilaterally, and rotation was to 20 degrees 
bilaterally.  He had positive straight leg raising on the 
right.  Reflexes were 2+ and equal.  There was no evidence of 
muscle wasting or a sensory loss in the lower extremities.  
The veteran was able to stand on his toes and heels without 
difficulty.  However, he could not squat secondary to severe 
pain in his back.  He used his arms to assist in rising from 
the chair.  He walked with a limp, favoring the right leg.  
The impression was degenerative joint disease of the 
lumbosacral spine with associated intermittent sciatic.

In June 2002, the veteran underwent VA examination.  He 
stated that for several years, the pain went down his left 
leg.  Currently it also went down his right leg.  His back 
went out on him without any warning even when he was about to 
turn or bend to pick up any small object from the floor.  He 
used no orthotic devices.  He took Aleve twice per day.  He 
did not attend physical therapy.

On examination, the veteran did not appear to be in any acute 
distress.  His gait was normal.  Balance was good on one 
lower extremity at a time.  He could not bend and complained 
of pain in both knees.  Heel and toe walking was normal.  The 
veteran had no problem taking his shoes and socks off or 
putting them back on.  He got on and off the examining table 
without problem.  Similarly, he had no trouble removing and 
putting on his shirt.

On examination of the lumbosacral spine, mild scoliosis was 
noted in the thoracolumbar area.  There was no paraspinal 
tenderness noted in the cervical spine, thoracic spine, or 
lumbosacral spine.  There was a mild thoracic kyphosis noted.  
There was no paraspinal tenderness noted in the sacroiliac 
joints of the hips.  Range of motion in the lumbosacral spine 
showed flexion to 60 degrees.  He stated he could not bend 
any more and complained of pain starting from 50 degrees.  He 
did not appear to be in any discomfort when coming back to 
erect posture.  Extension was to 25 degrees.  Lateral flexion 
was to 20 degrees bilaterally.  There appeared to be some 
lack of effort due to fear of aggravating pain.  Rotation was 
30 degrees bilaterally, and there was obvious evidence of 
lack of effort.  Deep tendon reflexes were 2+ and symmetrical 
in all extremities.  There was no atrophy of the muscles.

Sensory function was with subjective diminution of pinprick 
on L4-5-S1 distribution of the left lower extremity.  Manual 
muscle strength was normal.  Straight leg raising showed 
marked bilateral hamstring tightness, left worse than right.  
However, there was no radiation of the pain or radicular 
symptoms.  Functionally, the veteran was independent in his 
activities of daily living, transfers, and ambulation without 
any assistive devices.

Previous x-rays and MRIs showed normal thoracic spine films 
and degenerative changes at L5-S1 and mild central and right 
paracentral bulging at L5-S1 level without any evidence of 
herniated disc.  Neuroforamina were well preserved.

The DeLuca factors (see DeLuca v. Brown, 8 Vet. App. 202 
(1995)) could not be clearly delineated with any medical 
certainty.  There was no evidence of any loss of endurance.  
Range of motion was mainly a subjective phenomenon with 
effort.  However, it could be also limited during acute 
exacerbations.  Fatigability was a subjective complaint.  
However, the veteran had not offered any complaints of 
fatigability.  Coordination is a central nervous function.  
During acute exacerbations or flare-ups, the veteran could 
have further limitation or range of motion and limitations in 
functional capacity, the extent of which could not be 
determined.  There was no tenderness noted during the 
examination.

The impression was degenerative joint disease of the 
lumbosacral spine and L5-S1 disc disease.  The examiner 
stated the veteran had chronic low back pain due to 
degenerative joint disease of the lumbosacral spine and L5-S1 
disc disease.

In December 2002, the veteran testified before the 
undersigned.  He stated that he suffered from constant pain.  
He indicated he was basically reduced to using crutches and a 
cane as a result of his back disability.  During the hearing, 
he was not using an assistive device.  The veteran could 
drive but had pain whenever he had to stand more than 30 
minutes.

In February 2004, the veteran underwent VA spine examination.  
A March 2000 MRI showed slight central and right paracentral 
disc bulge at L5-S1 without any evidence of a herniated disc.  
Neural foramina were well preserved.  No other bony or soft 
tissue abnormality was seen.  He had another MRI in March 
2003, the report of which showed mild facet hypertrophy at 
L2-3 and L3-4 and findings at L3-4 were slightly more 
pronounced with probable minimal spinal stenosis.  At L4-5, 
there was bilateral facet ligamentum flavum hypertrophy.  
There was broad bulge of the annulus.  There was at least 
moderate spinal stenosis.  At L5-S1, there was a small 
central disc protrusion with slight effacement of the thecal 
sac without much change from the previous examination of 
2000.

The veteran stated that he always had some pain, which varied 
from five to 10 on a scale from one to 10 with 10 being the 
worst.  He took Aleve at least six times per week.  Any 
activity aggravated the pain.  He could not explain what 
caused the pain or what aggravated the pain.  He stated he 
had some kind of pain on a daily basis.  With the Aleve, the 
pain went down to a level of two.  He stated that when the 
pain was over six, it radiated down to the left leg on the 
outside and back of the thigh all the way to the foot.  On 
that day, he noted some tingling on the medial aspect of the 
left leg.  He stated the pain was seven.

Regarding incapacitating episodes of the lower back pain in 
the last one year, the veteran stated he always had some pain 
that made him feel like staying in bed.  At least once per 
week, he was in bed for a day or so.  However, upon asking, 
the veteran stated that it was not completely restricted, and 
he got up and took care of himself.  He moved around the 
house.  He had not seen any physicians regarding his lower 
back in the past one-and-a-half years.  He stated regarding 
the incapacitating episodes about a month ago, he had to 
restrict his activities to a great extent for about a week.  
He could not clearly tell how many such episodes occurred in 
the last year.  Again, he had not seen a physician regarding 
his back in the recent past.  He used no assistive devices.  
He did not wear a corset or do any exercises.  The veteran 
denied any bladder or bowel incontinence.  He was very 
sedentary and denied any sleep disturbances due to the lower 
back pain.

On examination, the veteran did not appear to be in any acute 
distress.  His responses were rather inconsistent at times, 
and he admitted to having memory problems.  His gait appeared 
to favor the left lower extremity.  However, during the 
examination, he had good balance on one lower extremity at a 
time.  Station was normal.  There was no atrophy of the 
muscles noted.  He could walk on his heels and toes, although 
he needed some practice before maintaining balance on the 
right side while his symptoms were on the left side.  He 
could squat about halfway down and stated he was afraid of 
being unable to get up.  The veteran had no difficulty 
getting on and off the examining table.  He had no problem 
removing and replacing his shoes and socks.

Examination of the lumbosacral spine showed mild guarding and 
paraspinal tenderness of the left paraspinal muscles in the 
mid lumbar and lower lumbar area.  No abnormal curvatures 
were noted while standing except for mild thoracic kyphosis.  
There was no tenderness noted on the paraspinal muscles.  
There was no noted atrophy of the muscles in the shoulder 
girdle.  There was no tenderness over the sacroiliac joint or 
the hips.  Range of motion examination was rather 
inconsistent as the veteran was moving freely while talking 
to the examiner, and he was able to bend forward.  However, 
on range of motion examination, he showed flexion to 30 
degrees and stated he could not extend anymore, and pain was 
severe.  Extension was to 10 degrees, and the veteran stated 
he could not extend anymore, and pain was severe.  Lateral 
flexion was to 20 degrees bilaterally.  Rotation while 
casually talking and advising him to turn was about 30 
degrees.  However, on measuring the veteran, he only 
exhibited 20 degrees and stated he could not turn anymore.  
Therefore, the range of motion findings were inconsistent 
with the complaints of pain.

Functionally, the veteran was independent with his activities 
of daily living, transfers, and ambulation without any 
assistive device.  DeLuca provisions could not be clearly 
delineated with any medical certainty.  Repetitive range of 
motion could not be performed as the veteran complained of 
pain, and range of motion was rather inconsistent.  There was 
no evidence of weakness.  Fatigue was a subjective complaint.

The impression was lumbosacral spine disc disease and 
degenerative joint disease of the lumbosacral spine.  The 
examiner opined that considering the findings in the 
veteran's claims file and MRI reports, the changes were 
consistent with advancing age rather than service-connected 
injury alone.  It was noted that x-ray findings and 
examination findings dating back to 1974 were unremarkable 
for any severe impairment of the lumbosacral spine.

In February 2004, the veteran also underwent VA neurological 
examination.  He reported pain from the top of his neck to 
his tail bone and radiating down the left leg.  He stated it 
began in 1951.  It did not change any in the past year.  He 
could walk at least around the block.  He sometimes walked 
with a cane or crutches, but he reported he now tried to walk 
without aids as much as possible.

The veteran had to watch how he moved or his back would go 
out.  In the past year, he was not prescribed bed rest by a 
physician.  He frequently took to bed because of his other 
service-connected disorder.  He reported weakness in his 
legs.  They both went out from under him.  He felt the 
weakness was at his hips and knees.  He had paresthesias in 
the left hip radiating to the knee.  He denied sphincter 
disturbance.

On examination, the veteran walked without assistance.  He 
had a normal gait with good heel, toe, and tandem walking.  
He arose from the chair without obvious weakness.  He did 
appear a little slow due to pain or stiffness.  Motor 
functioning was at least 4/5 with normal tone and bulk.  
There was a quasi give-way quality to the weakness, but at 
times seemed physiologic.  Only about the left hip and knee 
did the veteran wince due to apparent pain.  He tended to 
give less effort on the left.  Straight leg raising was 
negative.  The veteran had rather marked vibration sense loss 
in all four extremities.  Temperature sense was impaired in 
both lower extremities in patchy fashion.  Pin prick was 
intact in the right lower extremity.  There was loss to pin 
prick sensation in the left lower extremity over the anterior 
thigh and leg that did not conform to a dermatomal or 
peripheral nerve distribution.  Reflexes were 2+ and equal at 
the knees, hamstrings, and ankle, except for a slight drop at 
the left ankle.  An MRI done the past year showed some 
spondylosis and disc bulges.  There were herniations in the 
lumbar region.  The assessment was chronic spine pain.  

The sensory examination was inconsistent with either 
peripheral nerve or disc disease.  His motor examination was 
inconsistent between formal examination and functional 
ability.  His weakness was too diffuse to relate to specific 
root disease.  The dropped left ankle reflex could suggest an 
old root problem, but imaging studies from last year showed 
no evidence of root encroachment.  An addendum showed that 
nerve conduction velocity was normal.  Needle examination 
showed no acute denervation changes.  Chronic denervation 
changes were present in the left L5 distribution.  This did 
not support the presence of active root compression, but 
likely was related to his old back injury, and was limited to 
the L5 root.

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  Under 38 C.F.R. § 4.1 
(2005), it requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Under 38 C.F.R. § 4.2, (2005) requires that medical reports 
be interpreted in light of the whole recorded history, and 
that each disability must be considered from the point of 
view of the veteran working or seeking work.  Under 38 C.F.R. 
§ 4.7 (2005), it provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  Id.  

While the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  

The veteran's claim for a back disability was originally 
granted in May 1955 and assigned a 0 percent rating.  The 
rating was increased to 10 percent in December 1974 and to 20 
percent in January 1994.
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), which 
pertains to limitation of motion of the lumber spine, the 
veteran may be rated as 40 percent disabled when severe and 
20 percent disabled when moderate.

The RO continued the veteran's 20 percent evaluation in the 
August 2000 rating decision under the criteria of Diagnostic 
Code 5293, intervertebral disc syndrome.  Under the rating 
criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as 60 percent 
disabled when pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  It was rated 40 percent disabled 
when severe; recurring attacks, with intermittent relief.  A 
moderate disability with recurring attacks warranted a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under 38 C.F.R. § 4.71a, DC 5295 (2002), a lumbosacral strain 
is rated as 20 percent disabling with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position and is rated 40 percent disabling when 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The criteria are as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease unfavorable ankylosis of the 
entire spine............................100

Unfavorable ankylosis of the entire 
thoracolumbar spine.........................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine....30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis....20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.



IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for the 
service-connected back disability. There is no evidence that 
the veteran's intervertebral disc syndrome was severe, 
causing recurring attacks with only intermittent relief.  
While the veteran reported that he was constantly in pain and 
suffered attacks that required him to be in bed once a week, 
there was evidence the veteran's bedrest was due to his other 
service-connected disability.  Furthermore, the veteran 
indicated that even during these times, he got out of bed and 
walked around the house.  However, even evaluating the 
evidence in the light most favorable to the veteran, the 
Board finds that there is no evidence showing the veteran had 
only intermittent relief from his intervertebral disc 
syndrome.  Therefore, a higher rating under Diagnostic Code 
5293 would not be warranted.

Further, considering the claim for increase under Diagnostic 
Code 5292, there is no indication that the limitation of the 
veteran's lumbar spine range of motion was ever severe, as 
opposed to moderate.  While the veteran has certainly 
demonstrated some limitation of motion of his lumbar spine, 
he was shown to have been able to flex forward to 80 degrees 
and extend to 10 degrees in August 2000.  In June 2002, the 
veteran could flex to 60 degrees and extend to 25 degrees.  
Finally, in February 2004, the veteran demonstrated flexion 
to 30 degrees and extension to 10 degrees.  While this most 
recent examination report might show the veteran's disability 
warranted a 40 percent rating under this code, the examiner 
noted that the veteran's range of motion results were 
inconsistent and unreliable.  Specifically, while performing 
other tasks during the examination, the veteran demonstrated 
an ability to flex beyond 30 degrees.  However, when 
specifically asked by the examiner how far he could flex, he 
demonstrated the limitation to 30 degrees.  Therefore, as 
noted by the examiner, these results are unreliable.  
Regardless, the preponderance of the evidence is against a 
finding that his limitation of motion is severe.  Based on 
these results, therefore, the veteran's lumbar spine 
disability does not warrant an increased rating.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran certainly complained of pain associated 
with his spine disability, and the Board accepts his 
complaints as true, it does not find that the disability 
attributable to the degenerative disc disease alone, resulted 
in functional disability in excess of that contemplated in 
the 20 percent rating already assigned.  The June 2002 
examination report indicated that there was no evidence of 
loss of endurance.  The veteran offered no complaints of 
fatigability.  The examiner opined that during flare-ups, the 
veteran could have more limitation of function, but the 
extent of the limitation could not be determined.  The 
February 2004 examiner indicated that repetitive range of 
motion could not be performed because the veteran complained 
of pain.  However, as noted above, range of motion was 
inconsistent.  There was no evidence of weakness, nor were 
there any subjective complaints of fatigability.  Because of 
the inconsistency of the veteran's reports of pain during his 
February 2004 examination, the Board accords less probative 
value to those complaints.  While the June 2002 examiner 
noted that some limitation in motion was possible during 
flare-ups, the amount could not be determined.  However, the 
Board also notes that the veteran demonstrated 60 degrees of 
flexion and 25 degrees of extension during that examination.  
Therefore, even taking into account any possible additional 
limitation of motion during flare-ups, the veteran's 
limitation of motion would not be considered severe.

Finally, under the criteria of Diagnostic Code 5295, the 
Board finds that the veteran's degenerative disc disease does 
not more closely approximate the criteria for a 40 percent 
disability rating.  The veteran has not demonstrated listing 
of his whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending, loss of lateral motion, or 
narrowing and irregularity of joint space.  Specifically, 
while the veteran has shown some limitation of forward 
bending, measured as little as 30 degrees in February 2004, 
it was also noted by the examiner that this result as 
inconsistent.  Therefore, the Board finds that it is not 
probative evidence to apply to this code.  In addition, the 
other results from the veteran's VA examinations have not 
shown limitation of flexion that could be described as 
marked.  

For the reasons stated above, the Board finds that a rating 
in excess of 20 percent is not warranted for the veteran's 
lumbar spine disability on the basis of functional 
disability, under the criteria in effect prior to September 
23, 2002.

A higher evaluation is also not warranted when considering 
the criteria in effect from September 23, 2002 through 
September 25, 2003 or the criteria in effect beginning on 
September 26, 2003.

Under the revised Diagnostic Code 5243, intervertebral disc 
syndrome can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  On review of the 
claims folder, there is no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period.  While the veteran 
indicated that he needed bedrest approximately once a week 
for his back, he also stated that he got up out of bed during 
that time and walked around the house.  Furthermore, and most 
importantly, the veteran indicated that his incapacitating 
episodes had not been prescribed by a doctor and, in fact, he 
had not seen a physician for his back in over a year.  
Therefore, the veteran's statements alone establish no 
incapacitating episodes.  An evaluation in excess of 20 
percent, therefore, is not warranted based on the frequency 
of incapacitating episodes.

The aforementioned and discussed VA examination reports 
indicate some neurological manifestations affecting the lower 
extremities, which may be associated with the veteran's 
lumbar spine disability.  He complained of such pain 
radiating to his legs.  However, the veteran was afforded a 
neurologic examination in February 2004.  His sensory and 
motor examinations were inconsistent with peripheral nerve or 
disc disease.  His weakness was too diffuse to relate to 
specific root disease.  There was no evidence that related 
his stated pain to active root compression.

Further, under the criteria in effect beginning on September 
26, 2003, a 40 percent disability rating is not warranted 
because there is no evidence of any ankylosis of the 
thoracolumbar spine.  Furthermore, the veteran's forward 
flexion of the thoracolumbar spine was never shown to be less 
than 30 degrees.  As stated above, the veteran demonstrated 
flexion to only 30 degrees during his February 2004 
examination.  However, the examiner noted that his results 
were inconsistent.  Specifically, the veteran was able to 
bend forward while just talking with the examiner.  
Therefore, the Board places no probative value on the result 
that shows the veteran only flexed to 30 degrees.  

For the reasons stated above, the Board finds that applying 
the amended to the service-connected disability would not 
assist the veteran in obtaining an evaluation in excess of 
20 percent.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for service-connected back 
disability, and there is no objective evidence that the 
veteran's back disability, in and of itself, has caused 
marked interference with employment.  Importantly, the Board 
notes that the veteran had not even seen a physician for his 
back disability in more than a year, as reported during his 
most recent examination.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

As the evidence preponderates against the claim for an 
increased rating for the veteran's status post degenerative 
disc disease, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The Board notes that it appreciated the veteran's testimony 
at the December 2002 hearing before the undersigned.




ORDER

Entitlement to an increased rating for status post 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling, is denied.





____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


